Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a foot pain relief device having the combination of the features claimed that includes a plurality of removable sections comprising: a heel section having a round shape; a toe section having an oval shape; a main plantar muscle section having an elongated and curved shape continuously extending from said heel section and adjacent to said toe section; an inner lateral plantar muscle section having an elongated and curved shape continuously extending from said heel section and adjacent to said toe section that is adapted to be placed adjacent to a substantial portion of a first side of said main plantar muscle section; an outer lateral plantar muscle section having an elongated and curved shape continuously extending from said heel section and adjacent to said toe section that is adapted to be placed adjacent to a substantial portion of a side of said inner lateral plantar muscle section that is opposite from said side of said inner lateral plantar muscle section adjacent to said main plantar muscle section; and a medial plantar muscle section having an elongated and curved shape that is adapted to be placed adjacent to a second side of said main plantar muscle section that is opposite from said first side of said main plantar muscle section that is adjacent to said inner lateral plantar muscle section; and wherein said heel section, said main plantar muscle section, said inner lateral plantar muscle section, said outer lateral plantar muscle section, said medial plantar muscle section, and said toe section are located within and spaced from said solid outer perimeter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
04/06/2022